Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 16-30 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/742,441 filed October 7, 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Objection to the Specification
The specification is objected to for failure to provide antecedent basis for "... wherein the random access response message includes information informing whether a subsequent message of the random access procedure is remained or not...” as recited claim 16 lines 7-8. A review of the specification, see paragraphs 0357, 0412,  provides no additional description.

Claim Objections
Claims 23 and 25 are objected to because of the following informalities:  
Claim 23 recites “and/or an EarlyDataComplete message " in line 3.  For clarity it is suggested to replace the operator "/" with words.
Claim 25 is also objected for the same reason as set for above for claim 23.
Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites in lines 7-8, “…wherein the random access response message includes information informing whether a subsequent message of the random access procedure is remained or not”. It is unclear as to what is meant by, “a subsequent message of the random access procedure is remained or not”. 
	Claim 19 recites, “…the subsequent message of the random access procedure based on that the information included in the random access response message informs that the subsequent message of the random access procedure is remained” , seems to conflict with claim 16, a subsequent message … is remained or not. The claims are unclear.
	Claims 20, 21 and 29 are also rejected for the same reason as set for above for claim 19.
	Also, it is unclear as to what is meant by, “…the subsequent message of the random access procedure is remained”, in claim 20 line 2.
Also, it is unclear as to what is meant by, “…the subsequent message of the random access procedure is not remained”, in claim 21 line 2.

	Claim 22 recites in lines 1-2, “…wherein the subsequent message of the random access procedure is a message 3 of the random access procedure”, seems to conflict with claim 16, a subsequent message … is remained or not. The claims are unclear.

	Claims 26 and 30 are also rejected for the same reason as set forth above for claim 16.

Claims 17-18, 24-25, and 27-28 are also rejected since they are dependent on the respective independent claims 16 and 26, respectively.


For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 16–23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Pub. No.: 2014/0126520), and further in view of Hoglund et al. (US Pub. No.: 2020/0037368).

As per claim 16, Quan disclose  A method performed by a wireless device (see Fig.7, user equipment) configured to operate in a wireless communication, the method comprising: 
initiating a random access procedure (see Fig.1-2, Fig.4, para. 0073,  an RAR sending and receiving method, see para. 0074, Step 41: A UE sends a dedicated RAP to an eNB / initiating a random access procedure / a dedicated RAP, see also para. 0076, 0085, 0087); 
transmitting, to a network, a random access channel (RACH) preamble (see para. 0074, Step 41: A UE sends {transmitting} a dedicated RAP to an eNB on a PRACH in a first serving cell); and 
receiving, from the network, a random access response message in response to the RACH preamble (see para. 0082, the UE receives the RAR on the corresponding PDSCH according to the control signaling, and sends feedback information to the eNB on the physical uplink channel according to a result of the UE receiving the RAR, where the physical uplink channel may be a PUCCH configured by the eNB for the UE or a PUSCH allocated by the eNB to the UE, see also para. 0084), 
wherein the random access response includes information informing whether a subsequent message of the random access procedure is remained or not (see para, 0090, 0104, when the UE detects the control signaling on the PDCCH and receives the RAR correctly, the UE does not need to continue to detect the control signaling on the PDCCH any longer, where the control signaling is masked by using the dedicated RA-RNTI / informing whether a subsequent message of the random access procedure is remained or not ).

Although as discloses above the limitation is unclear, Quan however does not explicitly disclose wherein the random access response message includes information informing whether a subsequent message of the random access procedure is remained or not;

Hoglund however disclose wherein a random access response message includes information informing whether a subsequent message of a random access procedure is remained or not (see Fig.2A-B, para. 0014, 0057, At step 22, the eNB receives a random access preamble from a UE. In some embodiments, the random access preamble is received over the physical random access channel (PRACH) or the narrowband PRACH (NPRACH). At step 24, the eNB forms and transmits a backwards-compatible dual grant. For example, the eNB sends a first UL grant in RAR which is backwards compatible, but where either the UL grant or the RAR message contains an indication that a larger second UL grant for msg3 (i.e., containing user plane data) is also provided and can be used for transmission, the UE can deduce whether this is possible from the presence of a second UL grant itself. The actual first UL grant size is typically kept small (as legacy), and the possibility to send larger msg3 is indicated by an indicator for second UL grant provided, e.g., in: [0058] a. Either in the UL grant itself, by using some bit/parameter combination in a backwards compatible way [0059] b. Or in the MAC Random Access Response message by using existing reserved bits (‘R’ in specification), a special radio network temporary identifier (RNTI) range, or other means. [0060] i. The reserved ‘R’-bits in the MAC header and/or in the RAR itself can be used. [0061] ii. As an example of the RNTI, a certain range of the Temporary C-RNTIs (cell RNTIs) provided in RAR could be used for this indication (and the range could be indicated in System Information Broadcast, see also para. 0079-0089, the use of an extended RAR window or a second MAC random access (RA) response message PDU in the RAR window).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a random access response includes information informing whether a subsequent message of a random access procedure is remained or not, as taught by Hoglund, in the system of Quan, so as to provide a backwards-compatible method where the network (eNB) schedules uplink data already in msg 3, (i.e., gives a grant with larger data allocation compared to legacy specifications), by sending a dual grant in msg 2 (MAC Random Access Response message), or an extended alternative of msg2, so that both legacy (i.e., pre-Rel15) UEs not supporting early data and Rel-15 UEs supporting the early data feature can be scheduled, see Hoglund, paragraphs 13-14.

As per claim 17, the combination of Quan and Hoglung disclose the method of claim 16.

Quan further disclose wherein the random access response message includes a cell radio network temporary identifier (C-RNTI) specified to the wireless device (see Fig.2, para. 0051-0055, the dedicated identifier used to mask or demask the control signaling is configured by the eNB for the UE, and is notified to the UE before the UE initiates the non-contention based random access procedure. The dedicated identifier is a C-RNTI, see also para. 0082), and
Hoglung further disclose wherein the random access response message includes a cell radio network temporary identifier (C-RNTI) specified to the wireless device (see para. 0057-0061, in the MAC Random Access Response message by using existing reserved bits (‘R’ in specification), a special radio network temporary identifier (RNTI) range, the reserved ‘R’-bits in the MAC header or in the RAR is used, as an example of the RNTI, a certain range of the Temporary C-RNTIs (cell RNTIs) provided in RAR could be used for this indication (and the range could be indicated in System Information Broadcast) / the RAR message includes C-RNTI specified to the UE, see also para. 0080-0086).

As per claim 18, the combination of Quan and Hoglung disclose the method of claim 16.

Quan further disclose wherein the random access response message is included in a media access control (MAC) protocol data unit (PDU) transmitted from the network, and wherein the MAC PDU further includes one or more media access control (MAC) service data units (SDUs) including downlink data and a logical channel identifier (LCID) (see para. 0061, the RAR generated by the eNB is a media access control element (Media Access Control Element, MAC CE for short) that includes at least timing advance information, where the MAC CE is multiplexed with other MAC CEs or data packets {SDUs} and transmitted on the PDSCH, the eNB allocate an independent logical channel identifier (Logical Channel Identity, LCID for short) to an MAC CE that includes an RAR).

As per claim 19, the combination of Quan and Hoglung disclose the method of claim 16.

Quan further disclose transmitting, to the network, the subsequent message of the random access procedure (see para. 0073-0083, the feedback information is ACK information which is used to indicate that the UE has received the RAR correctly; or, the feedback information is NACK information which is used to indicate that the UE has not received the RAR correctly. If the UE has not received the RAR correctly, by sending no feedback information to the eNB, the UE may notify the eNB that the UE has not received the RAR correctly), and
Hoglung further disclose wherein the method further comprises, transmitting, to the network, the subsequent message of the random access procedure based on that the information included in the random access response message informs that the subsequent message of the random access procedure is remained (see Fig.2A-B, para. 0014, 0057, At step 22, the eNB receives a random access preamble from a UE. In some embodiments, the random access preamble is received over the physical random access channel (PRACH) or the narrowband PRACH (NPRACH). At step 24, the eNB forms and transmits a backwards-compatible dual grant. For example, the eNB sends a first UL grant in RAR which is backwards compatible, but where either the UL grant or the RAR message contains an indication that a larger second UL grant for msg3 (i.e., containing user plane data) is also provided and can be used for transmission, the UE can deduce whether this is possible from the presence of a second UL grant itself. The actual first UL grant size is typically kept small (as legacy), and the possibility to send larger msg3 is indicated by an indicator for second UL grant provided).

As per claim 20, the combination of Quan and Hoglung disclose the method of claim 16.

Quan further disclose wherein the method further comprises, monitoring the subsequent message of the random access procedure (see para. 0073-0082, Step 43: The UE uses the C-RNTI to perform detection on all PDCCHs possibly to be used to send the control signaling; if detecting the control signaling masked by the C-RNTI, the UE receives the RAR on the corresponding PDSCH according to the control signaling, and sends feedback information to the eNB on the physical uplink channel according to a result of the UE receiving the RAR, where the physical uplink channel may be a PUCCH configured by the eNB for the UE or a PUSCH allocated by the eNB to the UE), and
Hoglung further disclose wherein the method further comprises, monitoring the subsequent message of the random access procedure based on that the information included in the random access response message informs that the subsequent message of the random access procedure is remained (see Fig.2A-B, para. 0014, 0057, At step 22, the eNB receives a random access preamble from a UE. In some embodiments, the random access preamble is received over the physical random access channel (PRACH) or the narrowband PRACH (NPRACH). At step 24, the eNB forms and transmits a backwards-compatible dual grant. For example, the eNB sends a first UL grant in RAR which is backwards compatible, but where either the UL grant or the RAR message contains an indication that a larger second UL grant for msg3 (i.e., containing user plane data) is also provided and can be used for transmission, the UE can deduce whether this is possible from the presence of a second UL grant itself. The actual first UL grant size is typically kept small (as legacy), and the possibility to send larger msg3 is indicated by an indicator for second UL grant provided).

As per claim 21, the combination of Quan and Hoglung disclose the method of claim 16.

Quan further disclose stopping the random access procedure (see para, 0090, 0104, when the UE detects the control signaling on the PDCCH and receives the RAR correctly, the UE does not need to continue to detect the control signaling on the PDCCH any longer, where the control signaling is masked by using the dedicated RA-RNTI / stopping the random access procedure), and
Hoglung further disclose wherein the method further comprises, stopping the random access procedure based on that the information included in the random access response message informs that the subsequent message of the random access procedure is not remained (see Fig.2A-B, para. 0014, 0057, At step 22, the eNB receives a random access preamble from a UE. In some embodiments, the random access preamble is received over the physical random access channel (PRACH) or the narrowband PRACH (NPRACH). At step 24, the eNB forms and transmits a backwards-compatible dual grant. For example, the eNB sends a first UL grant in RAR which is backwards compatible, but where either the UL grant or the RAR message contains an indication that a larger second UL grant for msg3 (i.e., containing user plane data) is also provided and can be used for transmission, the UE can deduce whether this is possible from the presence of a second UL grant itself. The actual first UL grant size is typically kept small (as legacy), and the possibility to send larger msg3 is indicated by an indicator for second UL grant provided).

As per claim 22, the combination of Quan and Hoglung disclose the method of claim 16.

Hoglung further disclose wherein the subsequent message of the random access procedure is a message 3 of the random access procedure (see para. 0014, a method where the network (eNB) schedules uplink data already in msg 3, (i.e., gives a grant with larger data allocation compared to legacy specifications), by sending a dual grant in msg 2 (MAC Random Access Response message), or an extended alternative of msg2, so that both legacy (i.e., pre-Rel15) UEs not supporting early data and Rel-15 UEs supporting the early data feature can be scheduled. The newly introduced second uplink (UL) grant disclosed herein is only interpreted by a UE capable of early data, and such UE will autonomously select which of the two UL grants to use for the transmission of msg3, e.g., based on the size of its UL buffer, see also para. 0022, 0141-0153).

As per claim 23, the combination of Quan and Hoglung disclose the method of claim 16.

Hoglung further disclose wherein the subsequent message of the random access procedure is one of a radio resource control (RRC) Setup message, a RRC Resume message, and/or an EarlyDataComplete message from the network (see para. 0010, where data is sent during Random Access procedure, referred to as “early data” feature, meaning that data is sent earlier (that is, after RRC connection setup or resume has been completed) / an EarlyDataComplete message from the network, see also para. 0063, when the UE supports the early data/dual grant feature, the method proceeds to step 28. At step 28, if the UE wants to send data in msg3, it interprets the message accordingly and receives a second UL grant for larger msg3 and include user data in the message).

As per claim 25, the combination of Quan and Hoglung disclose the method of claim 16.

Hoglung further disclose wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device (see para. 0172, wireless device represent a vehicle or other equipment that is capable of monitoring and/or reporting on its operational status or other functions associated with its operation / the wireless device is an autonomous driving apparatus).

As per claim 26, claim 26 is rejected the same way as claim 16. Quan also disclose A wireless device (see Fig.7, User Equipment) configured to operate in a wireless communication system, the wireless device comprising: at least one transceiver (see Fig.7, a random access response receiving module 72 and a feedback module 78); at least one processor (see Fig.7, a control signaling detecting module 71); and at least one computer memory (see Fig.7, UE with a memory for storing).

As per claim 27, claim 27 is rejected the same way as claim 17.

As per claim 28, claim 28 is rejected the same way as claim 18.

As per claim 29, claim 29 is rejected the same way as claim 19.

As per claim 30, claim 30 is rejected the same way as claim 16. Quan also disclose An apparatus (see Fig.7, User Equipment) configured to operate in a wireless communication system, the apparatus comprising: at least one processor (see Fig.7, UE with a CPU and a control signaling detecting module 71); and at least one memory (see Fig.7, UE with a memory for storing).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Pub. No.: 2014/0126520), in view of Hoglund et al. (US Pub. No.: 2020/0037368), and further in view of Narasimha et al (US Pub. No.:2010/0039988).

As per claim 24, the combination of Quan and Hoglung disclose the method of claim 16.

The combination of Quan and Hoglung however does not explicitly disclose wherein the method further comprises, determining whether the random access response message is successfully decoded or not based on a Cyclic Redundancy Check (CRC) which is attached to the random access response message.

Narasimha however disclose wherein a method  comprises, determining whether a random access response message is successfully decoded or not based on a Cyclic Redundancy Check (CRC) which is attached to the random access response message (see para. 0013, 0014, a UE that receives the RA response message and the MAC RAR block within it is configured to de-scramble the received MAC RAR block and the corresponding received CRC using the RA preamble it transmitted to obtain RAR-descrambled and CRC-descrambled respectively; and compute the CRC of RAR-descrambled. If the CRC of RAR-descrambled is equal to CRC-descrambled, then the UE considers the RAR to be intended for itself. Otherwise, the RAR is intended for a different UE. The RA preamble used by the legitimate UE is not known to the malicious UE. A malicious UE would have to try all of the 64 RA preambles to try to successfully decode the message).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method  comprises, determining whether a random access response message is successfully decoded or not based on a Cyclic Redundancy Check (CRC) which is attached to the random access response message, as taught by Narasimha, in the system of Quan and Hoglund, so as to provide a backwards-compatible method where the network (eNB) schedules uplink data already in msg 3, (i.e., gives a grant with larger data allocation compared to legacy specifications), by sending a dual grant in msg 2 (MAC Random Access Response message), or an extended alternative of msg2, so that both legacy (i.e., pre-Rel15) UEs not supporting early data and Rel-15 UEs supporting the early data feature can be scheduled, see Narasimha, paragraphs 13-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (EP3723439A1) – See Fig.5, “In response to receiving the first message 506, the base station 504 may transmit the second message 508 to the UE 502. The second message 508 may be a RAR message sent via the PDSCH. The second message 508 may provide the identity of the detected preamble, a timing alignment instruction that enables the UE 502 to synchronize subsequent uplink transmissions (e.g., a timing advance used to compensate for the round trip delay caused by the distance between the UE 502 and the base station 504), and an initial uplink resource grant (e.g., PUSCH or PUCCH resource grant) for the UE 502 to transmit the third message 510 (e.g., via the PUSCH). In an aspect, the second message 508 may include an assignment of a temporary Cell Radio Network Temporary Identifier (C-RNTI)”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469